Citation Nr: 9919942	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (also diagnosed as generalized anxiety 
disorder and anxiety disorder), currently evaluated as 50 
percent disabling.  

2.  Entitlement to an effective date earlier than October 1, 
1986, for an award of service connection for residuals of 
frostbite.  

3.  Entitlement to an effective date earlier than October 1, 
1981, for an award of service connection for an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to October 1945. He was a prisoner of war (POW) of the German 
Government from May 1943 to June 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran separated from service in October 1945.  

3.  The veteran was a POW with the German government from May 
1943 to June 1945.  

4.  Effective on October 1, 1981, legislation allowed for 
presumptive service connection for any anxiety states in 
former POWs.  

5.  In conjunction with an initial claim received in February 
1982, service connection for generalized anxiety disorder was 
granted in a rating decision entered in June 1982, effective 
October 1, 1981. 

6.  Effective on October 1, 1986, 38 U.S.C. § 312(b) was 
amended to provide service connection for residuals of 
frostbite for former POWs who interned in climatic conditions 
consistent with the occurrence of frostbite.  

7.  In conjunction with findings reflected on the report of 
the veteran's examination by VA in September 1987, the RO 
granted service connection for residuals of frostbite of both 
feet, effective October 1, 1986.  

8.  The current manifestations of the veteran's service-
connected psychiatric disability render him unemployable.  


CONCLUSIONS OF LAW

1.  An effective date earlier than October 1, 1981, for an 
award of service connection for an anxiety disorder is not 
warranted.  38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).    

2.  An effective date earlier than October 1, 1986, for an 
award of service connection for residuals of frostbite of the 
feet is not warranted.  38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (1998); Sabonis, supra.     

3.  The criteria for a rating of 100 percent for post-
traumatic stress disorder (also diagnosed as generalized 
anxiety disorder and dissociative disorder) have been met.  
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
increased rating claim is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected psychiatric disability and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (where an 
increase in a disability rating is at issue, the current 
level of disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

The record reflects that the veteran was a POW of the German 
government from May 1943 to June 1945.  In February 1982, the 
veteran filed a claim for service connection for a nervous 
condition.  

The report of an April 1982 VA general medical examination 
revealed, in pertinent part, that the veteran had a 10th 
grade education.  Following service, the veteran related that 
he worked as a laborer for five years and as a photo finisher 
for a large company that went out of business.  It was noted 
that the veteran's efforts to secure further employment were 
hampered by physical disabilities.  From the 1970s to the 
1980s, the veteran maintained various employment positions, 
including production labor.  It was noted that the veteran 
voluntarily retired from that position because of strenuous 
employment exertions (specifically in the neck and shoulder 
areas).  Brief industrial employment was reported 
subsequently.  Based on objective findings, the veteran was 
diagnosed as having generalized anxiety disorder.  

Based on the foregoing, the RO granted service-connection for 
generalized anxiety disorder in a June 1982 rating action.  A 
10 percent evaluation was assigned, effective from October 1, 
1981.  

VA examinations dated in 1982, 1984, and 1987 reflect, 
collectively, that the veteran's symptoms included an 
inability to contact or socialize with other people, 
nervousness, daydreaming, difficulties concentrating, 
restlessness, and irritability.  In 1984, it was noted that 
the veteran been employed as a factory worker.  At the time 
of the examination, the veteran was unemployed. In 1987, the 
veteran related that he was laid off from his previous 
employment position.  The veteran indicated that because of 
his age and tension coughing he was unable to obtain 
employment.  

In July 1995, the veteran underwent a VA compensation and 
pension examination for mental disorders.  At that time, the 
veteran stated that he spent significant periods of time 
staring at the ceiling while lying in bed, that he worried 
excessively about small things, that he had daily recurrent 
thoughts about his POW experience, that he had difficulty 
socializing with people, anxiety, and discomfort being around 
people.  The mental status examination revealed, in pertinent 
part, that the veteran appeared tense and nervous throughout 
the interview, that he was moderately depressed, and that his 
affect was restricted.  During the interview, the veteran 
focused on his difficulty with anxiety and his habit of 
staring at the ceiling.  It was noted that the veteran 
avoided stimuli that reminded him of World War II.  The 
examiner indicated that the veteran isolated himself and that 
he was hypervigilant regarding his life.  It was recorded 
that the veteran engaged in limited socializing and that he 
had few hobbies other than taking walks and gardening.  The 
veteran was competent for VA purposes.  The diagnoses 
included Axis I-chronic post-traumatic stress disorder 
(PTSD), Axis IV-psychosocial stressors:  chronic PTSD.  A 
global assessment of functioning (GAF) score of 55 was 
assigned currently and for the previous year.  

In an August 1995 rating decision, the RO increased the 
veteran's disability evaluation to 30 percent, effective in 
June 1995.  The RO recharacterized the disability as 
generalized anxiety disorder with PTSD.  

In January 1997, the veteran filed an informal claim for an 
increased rating for his service-connected psychiatric 
disability.  

At a VA POW psychosocial examination dated in May 1997, the 
veteran related that he was worried about everything, that he 
was unable to concentrate, that he entertained thoughts 
similar to those while interned, that he had recurrent 
thoughts and nightmares about being back in the POW camp, 
that he was hypersensitive to sounds, that he had marked 
startle reaction to sharp noises, and that he preferred to be 
alone to think and daydream.  It was noted that the veteran 
has held several minimum wage employment positions since his 
separation from service until he stopped working at age 62.  
The initial assessment included Axis-I anxiety disorder with 
PTSD traits.  

The report of a VA compensation and pension examination dated 
in May 1997 reflects that the veteran has been married to his 
spouse for 30 years, that he was able to perform some 
household chores such as washing dishes.  It was noted that 
the veteran was unable to perform household repairs such as 
fixing faucets or hang pictures because of his inability to 
concentrate and remain focused.  The veteran has limited 
social contact except through his church.  It was indicated 
that the veteran could not read or watch television because 
of his limited attention span.  On mental status examination, 
the veteran was described as appearing mild mannered and 
moderately anxious.  He demonstrated an omega sign for 
chronic depressive affect; he did not exhibit any evidence of 
humor or pleasure.  His affect was restricted by his 
seriousness and mood.  It was noted that the veteran was 
preoccupied with the debt that he had accumulated and that he 
had not been able to obtain more than minimum wage 
employment.  On formal cognitive testing, the veteran mistook 
the second floor for the first; he remembered two of three 
items after a distracted delay; he could not correctly repeat 
a complex sentence; and he did not write a well-formed 
sentence.  The veteran scored 26 out of 30 which was 
consistent with distractibility and lack of attention.  The 
veteran gave literal interpretations to proverbs.  He was 
unable to see any similarity between a watch and a ruler.  He 
was able to identify painting and music as being art forms.  
The examiner commented that the veteran did not meet the 
criteria for PTSD.  The examiner explained that the veteran 
used dissociation as a POW as a form of psychic self-
protection and that he subsequently used dissociation 
extensively to control his chronic anxiety which accounted 
for the staring at the ceiling and the daydreaming.  The 
diagnoses were Axis I- generalized anxiety disorder, 
dissociative disorder not otherwise specified; Axis II-
dependent and inadequate personality traits; Axis IV-debt; A 
GAF score of 55 for the current and prior year was assigned.  
The veteran was competent for VA purposes.  

At a January 1998 VA examination, the veteran voiced symptoms 
consistent with those previously noted.  On examination, the 
veteran demonstrated excellent personal care and hygiene.  He 
was talkative throughout the interview.  His response to the 
examiner's questions demonstrated misunderstandings and 
difficulty concentrating on the questions presented.  The 
veteran appeared mildly anxious throughout the interview.  He 
maintained fair eye contact.  He displayed some emotion when 
discussing his POW experience.  Good reality accuracy and 
orientation were noted.  The veteran correctly recalled three 
words presented to him at five-minute intervals.  He 
performed serial threes backwards from 100 in a quick and 
efficient manner and simple mathematical problem solving 
tasks including addition, subtraction, multiplication, and 
division.  The veteran appeared to have some difficulty 
deciphering the similarity between a boat and automobile.  
The veteran was competent for VA purposes.  The examiner 
assessed that the psychological evaluation did not 
demonstrate increased symptoms with respect to the previously 
diagnosed PTSD.  After review of the veteran's medical 
records and the examination findings, the examiner opined 
that the veteran was not capable of holding consistent 
vocational employment due to his service-connected 
psychiatric disability.  The diagnoses included Axis I-
chronic PTSD; a GAF score of 59 was assigned.  

In an April 1998 rating decision, the RO increased the 
veteran's disability evaluation for his service-connected 
psychiatric disability to 50 percent, effective in October 
1996.  The disability was also recharacterized as PTSD (also 
diagnosed as generalized anxiety disorder and dissociative 
disorder).  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996) (now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior.  A 100 percent evaluation is assigned when the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, §  4.132, Diagnostic Code 9411 
(in effect prior to November 7, 1996); Johnson v. Brown, 7 
Vet. App. 95 (1994).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at 38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

Review of the evidence outlined above shows that the 
manifestations of the veteran's service-connected psychiatric 
disability include an inability to concentrate and remain 
focused, and daydreaming.  As to social abilities, the record 
establishes that the veteran has limited social interaction.  
However, he does attend church.  Significantly, the January 
1998 VA examiner indicated that the veteran's service-
connected psychiatric disability prevented him from 
maintaining consistent vocational employment.  In that 
connection, the Board has not overlooked the consideration 
that the veteran's assigned GAF score on the January 1998 VA 
examination was 59.  Inasmuch as a GAF in the 55-60 range is 
indicative of only "moderate" industrial impairment, see 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995), the Board 
notes that the January 1998 VA examiner's determination that 
the veteran's psychiatric disability renders him unemployable 
is inconsistent with the foregoing GAF score.  Nevertheless, 
given the veteran's employment and medical history and the 
January 1998 examiner's longitudinal review of the veteran's 
record, the Board accords the veteran the benefit of the 
doubt and finds that the assignment of a 100 percent 
disability evaluation for his service-connected psychiatric 
disability is warranted in this matter.  38 U.S.C.A. § 5107; 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411(in effect 
prior to November 7, 1996); Johnson v. Brown, supra.  


II.  Earlier Effective Dates

The effective date of an award of compensation for direct 
service connection is the day following separation from 
active service if the claim is received within 1 year after 
separation from service.  38 U.S.C.A. § 5.110(b).  Otherwise, 
the effective date of an award of service connection based on 
an original claim or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The provisions of 38 U.S.C.A. § 5110(g) constitute an 
exception to 38 U.S.C.A. § 5110(a).  Section 5110(g) of title 
38, United States Code, provides that, subject to the 
provisions of § 5101 of title 38, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  

The provisions of 38 C.F.R. § 3.114, which implement 
38 U.S.C.A. § 5110(g), state in pertinent part:  

(a).  Effective date of award.  Where pension, compensation, 
or dependency and indemnity compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary [of VA] or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.  

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.  

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  See 
McCay v. Brown, 9 Vet. App. 183 (1996).  

Residuals of Frostbite of Both Feet

The veteran asserts, in essence, that he is entitled to an 
effective date earlier than October 1, 1986, for a grant of 
service connection for residuals of frozen feet.  
Specifically, the veteran contends that service connection 
for his bilateral foot disorder should have been effective to 
the date in which he separated from service.  
Service records reflect that the veteran was a POW for two 
years during his tour of duty.  Service medical evidence 
including the report of an October 1945 separation 
examination is negative for complaints or findings pertaining 
to residuals of frostbite.  In November 1945, the veteran 
filed a formal claim for service connection for stomach 
disorder; residuals of frost bite was not mentioned.  

In February 1982, the veteran filed a formal claim for 
service connection for residuals of frostbite of the feet and 
for a psychiatric disorder.  The report of a special general 
medical examination dated in April 1982 reflects that the 
veteran related a history of minor frostbite during his the 
first winter as a POW in Germany.  The veteran added that he 
promptly and fully recovered from the disorder.  On physical 
examination, the veteran performed tandem gait, arose on the 
heels and walked on his toes without difficulty.  He was 
normally coordinated.  There was no evidence of peripheral 
circulatory insufficiency such as edema, dependent cyanosis, 
dystrophic skin changes or palpable temperature gradient.  
The diagnoses included history of minor frostbite, December 
1943; spontaneous recovery, without demonstrable residuals.  
In a June 1982 rating action, the RO denied service 
connection for residuals of frozen feet because no residuals 
were found on VA examination.  

In November 1984, the veteran was provided special VA POW 
evaluations.  There were no complaints or findings regarding 
residuals of bilateral frozen feet.  

Effective October 1, 1986, 38 U.S.C. § 312 was amended by 
Public Law 99-576 to provide for service connection for 
residuals of frostbite for former prisoners war that were 
interned in climatic conditions consistent with the 
occurrence of frostbite.  The RO notified the veteran of this 
change in law in April 1987.  

When examined by VA in September 1987 for POW protocol 
purposes, the veteran related having developed 'frostbite' 
involving each foot while a POW, and indicated that, owing to 
cold sensitivity, he still slept with socks on at night.  
When next examined by VA, in November 1987, the examiner 
noted that the veteran wore multiple layers of socks to 
protect himself against temperatures below 50 degrees.  At 
the time of the examination, the temperature was 34 degrees 
and the veteran was wearing three pairs of socks and 
insulated footgear.  On physical examination, the feet were 
icy cold to touch and pale.  There were diminished dorsalis 
pulses, bilaterally.  When the feet were exposed to 40 
degrees of water, both feet began to turn bright red and 
burned, causing the veteran a great deal of discomfort with 
accompanying swelling.  The veteran demonstrated tenderness, 
cold hypersensitivity, discoloration, and swelling.  The 
diagnoses included residual frostbite of both feet with cold 
hypersensitivity, pain to cold exposure, numbness, 
discoloration, swelling, and coolness to touch.  

In a January 1988 rating action, the RO granted service 
connection for residuals of frozen feet with application of 
38 C.F.R. § 3.114(a).  A 10 percent evaluation was assigned 
effective on October 1, 1986.  

Although the veteran contends that he is entitled to an 
effective date back to the date he separated from service for 
service connection for residuals of frozen feet, the evidence 
does not reflect that the veteran filed a claim for service 
connection for such within a year after the veteran separated 
from service.  The Board notes that a formal compensation and 
pension claim dated in November 1945 was filed, but service 
connection for residuals of bilateral frozen feet was not 
asserted.  Therefore, the veteran is not entitled to an 
effective date back to the date of separation.  See 
38 U.S.C.A. § 5110(b)(1); see Wright v. Gober, 10 Vet. App. 
343 (1997) (holding that the veteran must file within year 
after separation an application that results in an award of 
disability compensation in order to obtain retroactive 
disability compensation from the date of separation).  

The record reflects that the veteran did not file a formal 
claim for service connection for a foot disorder until 1982.  
At that time, VA medical records dated in 1982 were negative 
for clinical findings or diagnoses pertaining to residuals of 
bilateral frozen feet.  As noted above, the first evidence of 
record reflecting frozen feet residual disablement 
(specifically, cold sensitivity) is the report of the above-
cited examination performed by VA in September 1987.  
Inasmuch as such date is within one year of the effective 
date (i.e., October 1, 1986) of the liberalizing law upon 
which the January 1988 rating grant of service connection for 
residuals of frostbite involving each foot was based, the 
effective date of the liberalizing legislation, October 1, 
1986, is, in accordance with 38 C.F.R. § 3.114(a)(1), the 
proper effective date for the related award of service 
connection.  Given the foregoing, and since the law rather 
than the evidence is dispositive of the resolution of this 
aspect of the appeal, the claim of entitlement to an 
effective date earlier than October 1, 1986, for an award of 
service connection for residuals of frostbite is without 
legal merit and is, accordingly, denied.  See Sabonis, supra. 

Anxiety Disorder

The veteran asserts that the date on which he was separated 
from service comprises the proper effective date for service 
connection for his pertinent service-connected psychiatric 
disability.  In this regard, while a formal application for 
compensation and pension was filed in November 1945, a month 
after the veteran separated from service, service connection 
for a psychiatric disorder was not sought.  Thus, the veteran 
is precluded from retroactive benefits for his service-
connected psychiatric disability to the date of separation. 
38 U.S.C.A. § 5110(b)(1); see Wright v. Gober, supra.  

Effective October 1, 1981, pursuant to Public Law 97-37, 
service connection on a presumptive basis was authorized for 
any of the anxiety states in former prisoners of war.  

The veteran's initial claim for service connection for a 
psychiatric disability was dated and received in February 
1982.  When thereafter examined by VA in April 1982, a 
diagnosis of generalized anxiety disorder was entered, for 
which service connection was granted in a rating decision 
entered in June 1982.  Inasmuch as the date of the veteran's 
related claim was received (in February 1982) within one year 
of the effective date (i.e., October 1, 1981) of the 
liberalizing law upon which the June 1982 rating grant of 
service connection for generalized anxiety disorder was 
based, the effective date of the liberalizing legislation, 
October 1, 1981, is, in accordance with 38 C.F.R. 
§ 3.114(a)(1), the proper effective date for the related 
award of service connection.  Given the foregoing, and since 
the law rather than the evidence is dispositive of the 
resolution of this aspect of the appeal, the claim of 
entitlement to an effective date earlier than October 1, 
1981, for an award of service connection for an anxiety 
disorder is without legal merit and is, accordingly, denied.
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see Sabonis, supra. 


ORDER

An effective date earlier than October 1, 1986, for an award 
of service connection for residuals of bilateral frozen feet 
is denied.  

An effective date earlier than October 1, 1981, for an award 
of service connection for an anxiety disorder is denied.  

A rating of 100 percent for PTSD (also diagnosed as 
generalized anxiety disorder and dissociative disorder) is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

